Citation Nr: 1100538	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic pain disorder of 
the lower right extremity, to include chronic regional pain 
disorder, reflex sympathetic dystrophy syndrome and allodynia, to 
include as secondary to service-connected residuals of a right 
ankle injury with tendonitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1996 to May 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 decision and notice of decision from the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma.  After the original certification to the Board in May 
2006, the Veteran relocated, and jurisdiction now resides in the 
VA Regional Office in Nashville, Tennessee (the RO).  

The Veteran also appealed the part of the May 2006 rating 
decision that denied a rating in excess of 10 percent for his 
service-connected depression.  The RO subsequently increased that 
rating to 30 percent and issued a statement of the case.  Since 
the Veteran's substantive appeal specifically limited his appeal 
to the issue of service connection for RSDS, (see VA Form 9 
received in April 2007) and there is no correspondence that can 
be construed as a timely substantive appeal on the claim for an 
increased rating, the Board's jurisdiction is limited to the 
claim for service connection.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The Veteran testified at a Travel Board hearing which was chaired 
by a Veterans Law Judge at the Muskogee RO in June 2008.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

This claim was previously remanded by the Board in November 2008 
for further procedural and evidentiary development.  Such has 
been completed and the Veteran's claim has been returned to the 
Board for appellate proceedings.  

The Veteran was advised in a November 2010 letter that he was 
entitled to an additional hearing, as the Board no longer 
employed the Veterans Law Judge who conducted the June 2008 
hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2010).  He was told that he had 30 days from the date of the 
letter to respond, and that, if no response was received, the 
Board would assume that he did not want another hearing.  To 
date, no response has been received from the Veteran or his 
representative.  

The Veteran submitted evidence directly to the Board in April 
2010 which is pertinent to his claim.  The July 2010 Brief 
submitted by the Veteran's representative  waived of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

The Board has rephrased the issue listed on the title page to 
better reflect the claim being pursued by the Veteran.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim 
pursued by a claimant includes any diagnosis that may reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The issues of (1) entitlement to service connection for migraine 
headaches and (2) entitlement to a total disability rating due to 
individual unemployability resulting from a service connected 
disability (TDIU) have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
See an April 2010 statement from D.H., M.D.  Therefore, the Board 
does not have jurisdiction over them, and they are REFERRED to 
the AOJ for appropriate action.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the 
Veteran has suffered from a chronic pain disorder of the lower 
right extremity, to include chronic regional pain disorder, 
reflex sympathetic dystrophy syndrome and allodynia, continuously 
since his service.  


CONCLUSION OF LAW

Service connection for a chronic pain disorder of the lower right 
extremity, to include chronic regional pain disorder, reflex 
sympathetic dystrophy syndrome and allodynia, is warranted.  See 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Stegall Considerations

In November 2008, the Board remanded the Veteran's claim to (1) 
obtain outstanding VA treatment records, (2) provide the Veteran 
with complete notice of the Veterans Claims Assistance Act of 
2000 (the VCAA) and (3) provide the Veteran VA examinations in 
connection with his claim.  The VA Appeals Management Center 
(AMC) sent the Veteran an additional notice letter in December 
2008, obtained the Veteran's VA treatment records from the 
Muskogee VAMC and associated such with the VA claims file in 
October 2008 and he was afforded VA examinations in June 2009 
with addendums in November 2009 and March 2010.  

The Board observes that the November 2008 Board Remand also 
specifically instructed the AMC to obtain the Veteran's VA 
treatment records from the William Beaumont Army Medical Center 
dated after March 2005.  See the November 2008 Board Remand at 
page 8.  Review of the Veteran's VA claims file reflects no 
indication that these records were requested.  The Veteran's 
representative specifically noted this deficiency in the July 
2010 Brief.  However, as will be discussed below, the Board is 
granting the Veteran's claim in full.  In the present case, the 
Board concludes that an additional remand would only perpetuate 
"the hamster-wheel reputation of Veterans law".  See Coburn v. 
Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting).

Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The VCAA

With respect to the Veteran's claim for service connection for a 
chronic pain disorder of the lower right extremity, to include 
chronic regional pain disorder, reflex sympathetic dystrophy 
syndrome and allodynia, to include as secondary to service-
connected residuals of a right ankle injury with tendonitis, this 
claim has been granted, as discussed below.  As such, the Board 
finds that any error related to the VCAA solely with regard to 
this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159 (2010); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  If a disorder noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2010).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current disorder to the period of service.  
38 C.F.R. § 3.303(d) (2010).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Regarding the Veteran's lay statements, the Board acknowledges 
that the Veteran is competent to give evidence about what he has 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

Discussion

Initially, the Board notes that the Veteran has asserted his 
service connection claim under the theories of direct and 
secondary service connection.  As will be discussed below, the 
Board is granting this claim under the theory of direct service 
connection.  Accordingly, the laws and regulations pertaining to 
claims for secondary service connection are not enumerated above, 
and the Board will not analyze the facts under the theory of 
secondary service connection.  

The Veteran and his representative contend that the Veteran his 
chronic pain syndrome of the lower right extremity began during 
his service and has persisted continuously since that time.  See 
the June 2008 VA hearing transcript at page 13 as well as the 
Veteran's April 2010 statement.  It is also requested that the 
Veteran be afforded the benefit of the doubt. 

The competent and other medical evidence of record concerning 
Hickson element (1), medical evidence of a current disability, is 
tenuous.  The competent medical and other evidence of record 
reflect that the Veteran's pain syndrome of the lower right 
extremity was previously diagnosed as RSDS.  See e.g., a VA 
outpatient treatment record dated in March 2005.  However, the VA 
examiner who conducted the June 2009 VA examination and authored 
the November 2009 and March 2010 addendums stated, after 
significant testing, the Veteran failed to "meet the criteria" 
of RSDS.  See the June 2009 VA examination report and addendums 
dated in November 2009 and March 2010.  This contrary evidence 
was medically explained by D.H., M.D. in his April 2010 statement 
when he conveyed:

"As often happens, a local severe pain in one 
location, in this case the ankle, there has 
evolved a central nervous system problem best 
labeled as wide-spread musculoskeletal pain 
(termed allodynia) when a non-painful stimulus 
becomes a painful one.  Initially, this took the 
form of reflex dystrophy of the leg (complex 
regional pain syndrome; a vascular, skin and deep 
tissue disorder) which evolved into the current 
condition."

See the April 2010 statement from D.H., M.D.

After considering the conflicting medical evidence and the April 
2010 statement from D.H., M.D., the Board concludes that, though 
variously labeled throughout the appeal period, the Veteran does 
have a current disability manifested by chronic pain of the lower 
right extremity, and Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Veteran's service 
treatment records reflect in-service complaints of and treatment 
for a right ankle injury.  See service treatment records dated in 
October 1996, November 1996, January 1997, September 1997 and 
February 1998.  Further, during the Veteran's service, he was 
diagnosed with soft tissue impingement syndrome of the right 
ankle, a chronic anterolateral soft tissue impingement and torn 
ligaments in the right ankle, and was put on profile in 
connection with diagnoses from June 1999 until his separation.  
See service treatment records dated in June 1999 and October 1999 
and November 1999, respectively.

Further, at the June 2008 Board hearing, the Veteran testified 
that he was diagnosed provisionally with RSDS during service in 
1998 and that the diagnosis was confirmed in 2000.  See Hearing 
Transcript at 20-21.  The Veteran's service treatment records 
fail to reflect this.  However, as noted above, the Veteran is 
competent and credible to testify to these matters because they 
are observable by a lay person.  See Davidson, Buchanan, 
Jandreau, Charles and Layno, all supra.  

In light of the Veteran's service treatment records reflecting 
in-service treatment for a right ankle injury with residuals and 
his testimony concerning an in-service diagnosis, the Board 
concludes that Hickson element (2) has been demonstrated.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability, there is no medical nexus opinion concerning 
the Veteran's claim.  The June 2009 VA examiner was asked to 
provide such an opinion, but could not do so because she was 
unable to diagnose RSDS.  It does not appear that the VA examiner 
considered a possible diagnosis of a "similar disorder" 
although specifically requested to do so.  See the November 2008 
Board remand at pages 8 and 9 and the VA examination and VA 
examination and opinion requests from the AMC dated in May 2009, 
November 2009 and February 2010.  

However, the lack of medical nexus evidence is not fatal to the 
Veteran's claim.  As noted above, if a disorder noted during 
service is chronic, or there is generally a showing of continuity 
of symptomatology after service, service connection may be 
granted.  See 38 C.F.R. § 3.303(b) (2010).  

With the above criteria in mind, the Board concludes that the 
medical and other evidence of record reflects that the Veteran 
has suffered from his chronic pain disorder (regardless of how it 
may be denominated) since his service.  As noted above, the 
Veteran's service treatment records clearly reflect that the 
Veteran suffered from chronic right ankle symptomatology during 
his service which persists to the present day.  The is 
substantiated by the Veteran's service treatment records showing 
multiple treatments for right ankle pain and injuries during his 
service, the Veteran testimony at the VA hearing describing a 
continuity of the symptomatology associated with the right ankle 
from his service to the present day and the April 2010 statement 
from D.H., M.D. describing the evolution of the Veteran's chronic 
pain syndrome associated with his lower right extremity; now 
diagnosed as allodynia.  See e.g., the Veteran's service 
treatment records, the June 2008 VA hearing transcript at page 22 
and the April 2010 statement from D.H., M.D.  

In support of his contentions regard a chronicity of 
symptomatology since service, the Veteran submitted a credible 
statement from Z.M. who knew the Veteran since his period of 
active military service.  Z.M. noted that he had watched the 
Veteran's condition "worsen and degenerate" since he first met 
the Veteran 11 years ago.  

In summary, the evidence, both positive and negative, is at least 
in equipoise.  Under such circumstances, and granting the Veteran 
the benefit of any doubt in this matter, the Board concludes that 
the preponderance of the weight of the evidence supports grants 
of service connection for a chronic pain disorder of the lower 
right extremity, to include chronic regional pain disorder, 
reflex sympathetic dystrophy syndrome and allodynia, due to 
continuity of symptomatology.  38 U.S.C.A. §§ 5107, 1110; 
38 C.F.R. § 3.102, 3.303(b) (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a chronic pain disorder of 
the lower right extremity, variously diagnosed as chronic 
regional pain disorder, reflex sympathetic dystrophy syndrome and 
allodynia, is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


